Exhibit 99.1 B Communications Reports its Financial Results for the Third Quarter of 2013 - Announces Dividend Distribution of NIS 102 Million($29Million)- Ramat Gan, Israel – November 7, 2013 – B Communications Ltd. (NASDAQ Global Market and TASE: BCOM) today reported its financial results for the third quarter ended September 30, 2013. Bezeq’s Results: For the third quarter of 2013, the Bezeq Group reported revenues of NIS 2.4 billion ($ 679 million) and operating profit of NIS 721 million ($ 204 million). Bezeq’s EBITDA for the third quarter totaled NIS 1.05 billion ($ 297 million), representing an EBITDA margin of 44%. Net income for the period attributable to Bezeq’s shareholders totaled NIS 449 million ($ 127 million). Bezeq's cash flow from operating activities during the period totaled NIS 1.1 billion ($ 323million). Cash Position: As of September 30, 2013,B Communications’ unconsolidated cash and cash equivalents totaled NIS 1.36 billion ($ 384 million), its unconsolidated total debt was NIS 4.07 billion ($ 1.15 billion), and its net debt totaled NIS 2.71 billion ($ 767 million). B Communications’ Unconsolidated Balance Sheet Data* In millions Convenience translation into U.S. dollars (Note A) September 30, September 30, September 30, December 31, NIS US$ NIS NIS Short term liabilities Long term liabilities Total liabilities Dividend receivable - - - Cash and cash equivalents Total net debt * Does not include the balance sheet of Bezeq. Dividend from Bezeq: On September 15, 2013, B Communications received two dividend payments from Bezeq which together totaled NIS 455 million ($ 129 million). These dividend payments included a current dividend of NIS 300 million ($ 85 million), representing B Communications’ share of Bezeq’s net profit for the first half of 2013, and a special dividend of NIS 155 million ($ 44 million), representing B Communications’ share of the sixth and lastinstallment of the special dividend declared by Bezeq and approved by its shareholders in 2011. B Communications’ Third Quarter Financial Results B Communications’ consolidated revenues for the third quarter of 2013 were NIS 2.4 billion ($ 679 million), a 3.8% decrease compared with NIS 2.5 billion reported in the third quarter of 2012. For both the current and the prior-year periods, B Communications’ consolidated revenues consisted entirely of Bezeq’s revenues. During the third quarter of 2013, B Communications recorded net amortization expenses related to its Bezeq purchase price allocation (“Bezeq PPA”) in its consolidated financial statements of NIS 198 million ($ 56 million).From April 14, 2010, the date of the acquisition of its interest in Bezeq, until September 30, 2013, B Communications has amortized approximately 57% of the total Bezeq PPA. The Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, B Communications finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to its audited financial reports, as well as to future financial statements. B Communications’ financial expenses, net: B Communications’ unconsolidated net financial expenses for the third quarter of 2013 totaled NIS 62 million ($ 18 million). These expenses consisted primarily of NIS 62 million ($ 18 million) of interest and CPI linkage expenses on the long-term loans incurred to finance the Bezeq acquisition and expenses of NIS 14 million ($ 4 million) related to its publicly-traded debentures. These expenses were offset in part by financial income of NIS 11 million ($ 3 million) generated by short term investments. B Communications’ net income attributable to shareholders for the third quarter of 2013 was NIS 15 million ($ 4 million), compared to a net loss of NIS 55 million in the third quarter of 2012. B Communications’ Unconsolidated Financial Results In millions Convenience translation into U.S. dollars (Note A) Three-month Three-month Three-month period ended period ended period ended Year ended September 30, September 30, September 30, December 31, NIS US$ NIS NIS Revenues - Financing expenses, net ) Other and income tax expenses (1
